Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments are persuasive over previous 35 U.S.C. 103 rejections to claims 5-20 which have been withdrawn. Rejections to claims 1-4 are maintained for following reason: 
	On page 6 of Remarks, Applicant reiterates Office action citations to paragraph 0079 and 0081 of Asmussen’s disclosure and notes that a “mount event” is a physical insertion of a cartridge such as a removable storage medium. Examiner will likewise note that a “mount event” could also be switching on/off a media drive without physical insertion. See Asmussen’s paragraph 0081 “prevent the mount… switching off the potentially damaged media drive.” Nevertheless, it is not clear to Examiner how this is relevant to claim 1 because the claim does not preclude either action.
	On page 7 of Remarks, Applicant asserts Asmussen’s “log data” is not equivalent to Applicant’s “error characteristics.” Asmussen at paragraph 0079, recites in part, “[o]peration 200 provides for collecting input data comprising log data of a queried storage medium and a queried media drive. In some embodiments, after operation 200, the method 250 proceeds to operation 202, which provides for data reduction of the log data to a subset of attributes that are considered relevant to the failure prediction.” In other word, log data includes attributes relevant to failure prediction (e.g., error characteristics). Note, attributes relevant to a failure prediction characterize an error. Applicant’s specification does not have an explicit definition for term error characteristics and thus it is given its broadest reasonable interpretation.
	On page 8 of Remarks, Applicant states, “language of Applicant's independent claims recite operations that detect error characteristics and/or events involving monitored characteristics and, in response to said detection, take an action (e.g., update a counter, etc.) as opposed to determining "a predicted failure cause category and a predicted failure probability assigned to the predicted failure cause category," as taught by Asmussen (Abstract).” Examiner disagrees. Asmussen at paragraph 0043 literally teaches a counter which increase in number depending on the number of occurrences. The occurrences reflect “a global analysis of the most frequent failure causes, which may be used for triggering efforts to avoid these failures in the future.” See Asmussen at paragraph 0043. “Potential failure events [are] expected to occur when mounting a storage medium by a media drive.” See Asmussen paragraph 0017.
	In response to Applicant’s rebuttal on use of Official notice Examiner has introduced supporting references to back prior use of Official notice. Accordingly, claims 2-3 stand rejected under 35 U.S.C. 103 for being an obvious variation of Asmussen in view of Shaeffer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen et al. US 2020/0159601 (hereinafter “Asmussen”).
	Regarding claim 1, Asmussen teaches: A method, comprising: monitoring, by a processing device, error characteristics of a particular memory component among a plurality of memory components of a memory sub-system: [FIGs. 1-2 and 0079: “Operation 200 provides for collecting input data comprising log data of a queried storage medium and a queried media drive.”]
	detecting, by the processing device and based on the monitored error characteristics, an error characteristic associated with the particular memory component that exhibits a error characteristic value: and [FIG. 2 and 0081: “Decision block 206 checks whether the predicted failure probability fulfills a criterion of potential failure of the mount event, e.g., by comparison to a predefined probability threshold assigned to the same predicted failure cause category.”]
	Asmussen does not expressively disclose a counter coupled to the plurality of memory components to be updated in response to the detection that the particular memory component exhibits the value of the error characteristic that is greater than or equal to the threshold error characteristic value. However, in other embodiments teaches updating a counter reflecting the number of occurrences of a failure when a predefined threshold is exceeded (Asmussen, par. 0039-0043).
	Asmussen teaches: value that is greater than or equal to a threshold [0041: “A predetermined probability threshold may be useful, e.g., for suppressing a further failure cause analysis if the probability assigned to the permit category exceeds a threshold.”]
	causing, by the processing device, a counter coupled to the plurality of memory components to be updated [0043: “The path statistics file may be grouped by equivalent classification paths with a counter (e.g., a device, either digital or mechanical, which increases in number depending on the number of occurrences and which can reset to a beginning count number) reflecting the number of occurrences.”]
	in response to the detection that the particular memory component exhibits the value of the error characteristic that is greater than or equal to the threshold error characteristic value. [0041: “A predetermined probability threshold may be useful, e.g., for suppressing a further failure cause analysis if the probability assigned to the permit category exceeds a threshold.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Asmussen’s analogous embodiments for incrementing a failure counter when a threshold is met. One would have been motivated to have combined because Asmussen anticipates the combination.
	Regarding claim 4: The method of claim 1, wherein the monitored error characteristics of the
memory components include a quantity of codeword errors or a quantity of codeword errors for
corrected codewords, or both. [0043: “The path statistics file may be grouped by equivalent
classification paths with a counter (e.g., a device, either digital or mechanical, which increases in number
depending on the number of occurrences and which can reset to a beginning count number) reflecting the number of occurrences.”]
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Asmussen in view of Shaeffer et al. US 2012/0191921 (hereinafter “Shaeffer”).
	Regarding claim 2, Asmussen teaches the method of claim 1, [Asmussen, 0026: “Examples of storage media include, without limitation, tape media such as magnetic tape cartridges, and disk media such as magnetic or optical disks, and exchangeable hard drives and solid-state drives.”]
	Asmussen does not expressively disclose wherein the memory components comprise memory dice.
	Shaeffer teaches: wherein the memory components comprise memory dice. [Shaeffer, 0014: “…an integrated circuit memory package that encapsulates or otherwise includes one or more integrated circuit memory dice…”]
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Asmussen’s exemplary storage media with Shaeffer’s integrated circuit memory package that encapsulates or otherwise includes one or more integrated circuit memory dice. One would have been motivated to have combined the prior arts because Asmussen for brevity does not exhaustively list all storage media types that could be used with his inventive disclosure. Shaeffer list a typical storage variation that could without a doubt be used as a part of Asmussen’s storage media.
	Regarding claim 3: The method of claim 1, [Asmussen, 0026: “Examples of storage media include, without limitation, tape media such as magnetic tape cartridges, and disk media such as magnetic or optical disks, and exchangeable hard drives and solid-state drives.”]
	wherein the memory components are provided in the form of an application-specific integrated circuit. [Shaeffer, 0014: “…an integrated circuit memory package that encapsulates or otherwise includes one or more integrated circuit memory dice… application-specific integrated circuit (ASIC) having memory controller circuitry integrated…”]
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5: The method of claim 1, wherein the monitored error characteristics of the memory components include a quantity of codewords having a bit flip count greater than a threshold bit flip count value associated therewith or a zero-to-one bit flip count greater than a threshold zero-to-one bit flip count value associated therewith, or both.
Claim 6: The method of claim 1, further comprising: analyzing, by the processing device, information stored by the counter to determine quality characteristics of each of the memory components; and assigning workloads to the memory components based, at least in part, on the quality characteristics of each of the memory components.
Claim 7: An apparatus comprising: a processing device; and a, memory sub-system comprising a plurality of memory dice communicatively coupled to the processing device, wherein the processing device is configured to: monitor characteristics of the plurality of memory dice during operation of the memory sub-system; cause statistics counters coupled to the plurality of memory dice to be updated in response to detection of an event involving the monitored characteristics: and analyze information stored by the statistics counters to determine quality characteristics of the plurality of memory dice.
Claim 13: A system, comprising: a plurality of memory components; a plurality of counters coupled to the memory components; and a memory statistics component coupled to the plurality of memory components and the plurality of counters, wherein the memory statistics component is to perform operations comprising: monitoring characteristics of codewords written to the plurality of memory components; causing respective counters among the plurality of counters to be updated in response to detection of an event involving the monitored characteristics of the codewords written to the plurality of memory components; and analyzing information stored by the counters to determine quality characteristics of each of the memory components based on the monitored characteristics of the codewords written to the memory components.
	Emphasis added to specific sections that are not disclosed by the prior arts. Dependent claims 8-12 are allowable based on dependency to claim 7. Dependent claims 14-20 are allowable based on dependency to claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113